Case: 13-14390   Date Filed: 08/04/2014   Page: 1 of 6


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-14390
                        Non-Argument Calendar
                      ________________________

                        Agency No. A087-780-845



QINRONG CHEN,

                                                             Petitioner,

                               versus

U.S. ATTORNEY GENERAL,

                                                             Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                             (August 4, 2014)

Before HULL, MARCUS and BLACK, Circuit Judges.

PER CURIAM:
               Case: 13-14390     Date Filed: 08/04/2014   Page: 2 of 6


      Qinrong Chen, a native and citizen of China, filed an application for asylum,

8 U.S.C. § 1158(a), withholding of removal, 8 U.S.C. § 1231(b)(3), and relief

under the United Nations Convention Against Torture (CAT) based on her claim

that she was persecuted for participating in underground Roman Catholic Church

gatherings. Chen claimed that police arrested her while she was attending a church

service and that she was detained for nine days. While detained, she was

interrogated, slapped, and beaten. The Immigration Judge (IJ) made an adverse

credibility determination and, alternatively, found that Chen failed to demonstrate

past persecution or a well-founded fear of future persecution. The IJ therefore

denied Chen’s application, and the Board of Immigration Appeals (BIA) dismissed

her appeal. In seeking review before this Court, Chen argues that substantial

evidence does not support the agency’s adverse credibility finding and that she

demonstrated her eligibility for asylum, withholding of removal, and CAT relief.

After review of the record and consideration of the parties’ briefs, we deny Chen’s

petition in part and dismiss in part.

      Contrary to Chen’s contentions, the IJ offered specific, cogent reasons for

her adverse credibility finding, and that finding was supported by substantial

evidence. See Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1255 (11th Cir. 2006)

(explaining we will reverse an agency’s credibility determination under the

substantial evidence standard only if the record compels it, and stating “the IJ must


                                          2
                Case: 13-14390       Date Filed: 08/04/2014      Page: 3 of 6


offer specific, cogent reasons for an adverse credibility finding” (quotation

omitted)). In particular, the IJ noted that, in her asylum application, Chen stated

she decided to leave China after her arrest and detention, which conflicted with her

testimony that she had applied for a student visa to come to the United States prior

to her arrest. 1 The IJ also pointed to the inconsistency between Chen’s testimony

that her father paid 3,000 Yuan to the police to obtain her release on September 30,

2008, and a household register Chen submitted in support of her asylum

application indicating her father returned to China from the United States on

January 5, 2009. Although Chen explained that her father returned to the United

States before the date on the household register but was not registered until later

because the family did not know how to register him, we cannot say this

explanation would compel a reasonable factfinder to reverse the IJ’s credibility

determination. See Chen v. U.S. Att’y Gen., 463 F.3d 1228, 1233 (11th Cir. 2006)

(explaining that although a petitioner’s explanations for the implausible aspects of

his claim were tenable, they did not compel a reversal of the IJ’s credibility

determination); see also Lyashchynska v. U.S. Att’y Gen., 676 F.3d 962, 967 (11th

Cir. 2012) (“Where there are two permissible views of the evidence, the


       1
         Although Chen argues her statements are not inconsistent because she was planning to
come to the United States for academic reasons before her arrest and that her arrest gave her a
new and different reason to come to the United States, Chen never presented that argument to the
BIA, and we do not consider it. See Yang v. U.S. Att’y Gen., 494 F.3d 1311, 1316 (11th Cir.
2007) (declining to consider an equal protection argument because the petitioner failed to
exhaust his administrative remedies by raising it before the BIA).
                                               3
               Case: 13-14390    Date Filed: 08/04/2014   Page: 4 of 6


factfinder’s choice between them cannot be clearly erroneous.” (quotation

omitted)). Nothing in the record compels reversal of the agency’s credibility

determination.

      Similarly, the record does not compel reversal of the agency’s conclusion

that, even if credible, Chen failed to establish past persecution. We have held that

“persecution is an extreme concept,” and that “[m]inor physical abuse and brief

detentions do not amount to persecution.” Kazemzadeh v. U.S. Att’y Gen., 577

F.3d 1341, 1353 (11th Cir. 2009) (quotations and alteration omitted). Viewed

cumulatively, Chen’s experiences do not rise to the extreme level of persecution.

See Djonda v. U.S. Att’y Gen., 514 F.3d 1168, 1171, 1174 (11th Cir. 2008)

(concluding that a finding of persecution was not compelled when a petitioner

suffered a 36-hour detention and was beaten with a belt and kicked, resulting in

multiple scratches and muscle bruises); see also Kazemzadeh, 577 F.3d at 1352-53

(concluding a four-day detention, coupled with a five-hour interrogation and

beating, did not compel a finding of persecution); Zheng v. U.S. Att’y Gen., 451

F.3d 1287, 1290-91 (11th Cir. 2006) (holding a finding of persecution was not

compelled by a petitioner’s five-day detention during which he was forced to

watch reeducation videos, stand in the sun for two hours, and sign a pledge to no

longer practice his religion).




                                          4
                 Case: 13-14390       Date Filed: 08/04/2014      Page: 5 of 6


      Chen’s reliance on Shi v. U.S. Att’y Gen., 707 F.3d 1231 (11th Cir. 2013), is

unavailing. In Shi, we recognized that “determining what constitutes persecution is

a highly fact-intensive inquiry” and that “each asylum case turns on its own facts.”

Id. at 1235-36, 1239. Thus, in concluding the petitioner in Shi suffered

persecution, we explained that, under the totality of the circumstances, “what

compels us to find, in this case, that Shi was persecuted” was the fact that Shi was

handcuffed to a bar and left outside overnight exposed to the elements, a fact we

said “highlights the unusual nature of the authorities’ efforts to suppress Shi’s

religious practice.” Id. at 1237. Here, Chen was not subjected to “as singularly

cruel a tactic” as being handcuffed to a bar and left outside overnight, a tactic we

analogized to the use of a hitching post and denounced as brutal, inhumane, and

extreme. Id. at 1238-39. Chen’s experiences do not compel a finding that she

suffered persecution.

      Chen’s argument that she was entitled to a presumption of a well-founded

fear of future persecution also lacks merit. Having failed to establish that she

suffered past persecution, Chen was not entitled to a presumption of a

well-founded fear of future persecution. See De Santamaria v. U.S. Att’y Gen.,

525 F.3d 999, 1007 (11th Cir. 2008) (“[A] showing of past persecution creates a

rebuttable presumption of a well-founded fear of future persecution.”). 2 Because


      2
          Chen does not make any substantive argument in her brief that she demonstrated a
                                                5
                Case: 13-14390        Date Filed: 08/04/2014      Page: 6 of 6


Chen failed to establish eligibility for asylum, she also failed to demonstrate her

eligibility for withholding of removal. See Kazemzadeh, 577 F.3d at 1352 (“Where

an applicant is unable to meet the well-founded fear standard of asylum, he is

generally precluded from qualifying for either asylum or withholding of removal.”

(quotations and brackets omitted)).

       Finally, we lack jurisdiction to review Chen’s claim that she was entitled to

CAT relief because she did not raise it before the BIA. Wu v. U.S. Att’y Gen., 712

F.3d 486, 492 (11th Cir. 2013). Accordingly, Chen’s petition for review of the

denial of her request for CAT relief is dismissed.

       PETITION DENIED IN PART AND DISMISSED IN PART.




well-founded fear of future persecution. Instead, Chen makes only a one-sentence passing
reference to the issue and it is therefore abandoned. See Wu v. U.S. Att’y Gen., 745 F.3d 1140,
1152 n.12 (11th Cir. 2014) (explaining that a petitioner abandons an issue by making only a
passing reference in her initial brief).
                                                6